t c summary opinion united_states tax_court david earl white and debra ann mcnicoll petitioners v commissioner of internal revenue respondent docket no 19568-12s filed date david earl white and debra ann mcnicoll pro sese donald d priver for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined income_tax deficiencies of dollar_figure and dollar_figure for petitioners’ and tax years respectively the sole question for our consideration is whether deductions for losses reported on petitioners’ schedules e supplemental income and loss are limited by the passive_activity rules of sec_469 background petitioners were residents of california at the time their petition was filed during and through date petitioner david e white worked as a community resource coordinator providing resources for prison parolees and helping to facilitate their reentry into society during date and throughout mr white did similar work at san quentin penitentiary during he was employed and earned wages from seventh step foundation inc and the state of california totaling dollar_figure during he was employed and earned wages from the state of california of dollar_figure his work hours were from a m to p m five days per week before date he worked hours continued the tax_court rules_of_practice and procedure per week petitioner debra a mcnicoll was employed and earned wages from at t for and of dollar_figure and dollar_figure respectively during and petitioners owned two pieces of rental property one in bremerton washington and the other in colorado springs colorado petitioners also owned their residence in pacifica california petitioners did not elect to treat all of their real_estate interests as a single rental real_estate activity within the meaning of sec_1_469-9 income_tax regs mr white was involved in football and has been a football coach for many years while attending san francisco state university mr white met mr woods a football player who became involved in the real_estate business during or mr white was also interested in becoming involved in the real_estate business he read books and studied techniques for successfully acquiring real_property ultimately he decided that the purchase of realty where there was a military presence provided an environment for growth and increased property values mr white following mr woods’ lead purchased the washington and colorado residential properties for investment and rental purposes during and both the residences needed repairs and mr white intended to he had also purchased a home in georgia and rehabilitated and sold it at a profit during rehabilitate and improve the properties to enhance their value he subcontracted some of the work and performed some of it himself initially the properties increased in value and accumulated additional equity value in excess of their cost by and however the real_estate bubble had burst leaving petitioners with a debt of approximately two-thirds of a million dollars and properties with less value than the outstanding mortgages petitioners did not abandon the properties instead they continued to repair and maintain them during and petitioners did not purchase any additional real_property during and petitioners attached schedules e to their and income_tax returns on the schedules e petitioners reported dollar_figure of total rental income from their two rental properties petitioners also reported expenses and depreciation that exceeded the reported income resulting in reported losses of dollar_figure and dollar_figure for the and tax years respectively during the audit examination of their and income_tax returns petitioners sent respondent two letters concerning the question of whether they qualified for the exception to the passive_loss_rules in a letter respondent received on date petitioners stated that hours per week or hours per year were spent on their real_estate activity in that letter petitioners supported their hour-per-year statement by indicating that mr white worked from a m to p m at his state of california job and then devoted the hours of p m to p m monday through friday and six or more additional hours during the weekend pursuing their real_estate activity in a letter dated date petitioners in further support of the hours stated in their first letter provided a somewhat more detailed schedule showing some specific types of activities during each month of and and further reflecting a total of hours for each month or a total of hours per year generally mr white spent his time in his real_estate activity in the areas of maintenance repairs tenant problems renovation and miscellaneous administrative matters he also was attempting to find ways to finance and possibly to expand their real_property holdings at trial mr white offered a document that was received as a summary of his testimony reflecting that he spent from p m to p m afterwork hours each weekday and from a m to p m on each weekend day working on his real_estate activity mr white’s testimony conflicts with the letters sent to respondent in that his testimony is that he spent more than twice as much time big_number hours per year as originally reported to respondent or hours per year during the audit discussion3 generally a deduction in connection with business or investment_income is allowable against a taxpayer’s income see sec_162 sec_212 sec_469 however limits deductibility of losses from passive_activity against a taxpayer’s other income a passive_activity_loss is defined as the excess of the aggregate losses over the aggregate income from all passive activities for a taxable_year sec_469 a passive_activity is defined as any trade_or_business in which a taxpayer does not materially participate sec_469 rental_activity however is treated as passive regardless of whether the taxpayer materially participates sec_469 a taxpayer who engages in the rental real_estate business is not statutorily considered to be engaged in a passive_activity under sec_469 if he can show that he is a qualifying real_estate_professional under section c see also sec_1_469-9 income_tax regs specifically sec_469 sets forth the following requirements the parties did not raise the question of burden_of_proof the sole question we consider is whether petitioners are entitled to deductions in excess of income from real_estate activity against their ordinary_income accordingly petitioners bear the burden of showing their entitlement to the losses under consideration see rule a i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in determining whether a taxpayer is a real_estate_professional material_participation is considered separately with respect to each parcel of rental property unless a taxpayer makes an election to treat all property as a single activity see sec_469 with respect to joint income_tax returns either spouse’s qualification as a real_estate_professional may satisfy the above requirements respondent maintains that mr white is not a real_estate_professional for or because he has not substantiated through a reasonable means that he performed more than hours_of_service in relation to his rental activities and his personal services performed in the rental activities during and or do not exceed the hours that mr white spent in his jobs petitioners offered evidence in an attempt to show that they have met the threshold requirement of sec_469 that would permit losses to be applied against income other than petitioners did not make this election for or passive_income our task is to evaluate petitioners’ evidence and decide whether it suffices to meet the sec_469 requirements initially we note that there is no evidence in the record that mrs mcnicoll spent any time on the real_estate activities during or with respect to mr white we must consider whether he has met the first and second requirement of showing that he performed more than hours of services each year in the rental real_estate activity and whether the hours spent were more than one-half of the personal services performed in all trades_or_businesses the evidence on these points is contradictory during the audit examination petitioners sent a letter to respondent stating that hours was spent each year in the rental real_estate activity subsequently petitioners sent respondent another letter providing some detail of the type of real_estate activity indicating that hours per month or hours per year were spent engaging in the real_estate activity during mr white worked hours per week until november when he began working hours per week for the state of california accordingly he worked approximately big_number hours x from january through date during november and december he worked approximately hours x accordingly mr white would have to show that his material_participation in the real_estate activity exceeded big_number hours for the year for mr white worked hours per week for a total of approximately big_number hours per year so that he would have to show that his material_participation in the real_estate activity exceeded that amount if petitioners’ statements to respondent were accepted at face the 750-hour test may have been met for and at trial mr white supplied a new schedule of his real_estate activity for and indicating that he spent big_number hours each year involved in the activity we have reviewed all of the schedules presented both to respondent and to the court and make the following observations petitioners did not keep a daily calendar for or indicating the number of visits made to the rental properties quantifying the number of hours spent on their rental activities property investigation and related activity petitioners instead summarized and generalized the activities for and in which they generally explained the activities performed concerning the rental properties and provided annual estimates of the hours based on mr white’s available nonwork hours the summary schedules presented to respondent and the court were prepared after the fact and appear to contain pure estimates of the timing and type of activity that it appears that petitioners realized after the fact that the hours provided to respondent during the audit examination would not suffice to pass both tests petitioners contend was performed and in both schedules the basis for the total annual time spent was mr white’s afterwork hours and the summary schedules essentially assigned all of mr white’s waking nonjob hours to the real_estate activity and did not provide time for other necessities of life overall we find the summaries which represent substantially_all of the evidence petitioners offered to be estimates some of which are unrealistic and all of which remain uncorroborated in the record see eg hill v commissioner tcmemo_2010_ aff’d 436_fedappx_410 5th cir bailey v commissioner tcmemo_2001_296 with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries this court has held that while the above regulations are somewhat ambiguous concerning the records to be maintained by taxpayers they do not allow a noncontemporaneous ballpark guesstimate hill v commissioner tcmemo_2010_200 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 because of petitioners’ failure to support their contentions that they met the hours-per-year requirement or to show personal services concerning rental real_estate in an amount that exceeds one-half of all hours spent in other jobs we hold that petitioners have failed to meet the threshold requirements of sec_469 that would permit their deduction of the loss for or accordingly petitioners are not entitled to apply the or the loss from passive rental real_estate activity against other income reported for those tax years to reflect the foregoing decision will be entered for respondent
